Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to application 17/340,923 filed 6/7/21. Claims 1-20 are pending with claims 1 and 12 in independent form.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,080,498 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims of the instant application are contained within the claims of the ‘498 patent with some minor changes in wording/terminology. 
The ‘498 patent teaches:
With respect to claim 1, A bioptic reader assembly, comprising: a scale assembly including a support frame and a platter mounted to the support frame, the scale assembly having a width; a bioptic barcode reader mounted to the support frame of the scale assembly, the bioptic barcode reader including a housing having a lower housing portion positioned below the platter and an upper housing portion extending above the lower housing portion and above the platter, a set of optical components positioned within the housing, and a camera; and a video upgrade module operatively connected to the bioptic barcode reader and in communication with the camera, the video upgrade module configured to process and interpret images received from the camera; wherein the video upgrade module is 

With respect to claim 2, The bioptic reader assembly of claim 1, wherein the housing of the bioptic barcode reader defines an external pocket and the video upgrade module is positioned within the pocket and secured to the housing (claim 2 of the patent).  

With respect to claim 3, The bioptic reader assembly of claim 2, wherein the bioptic barcode reader and the video upgrade module can be removed from the support structure of the scale assembly as a single unit (claim 3 of the patent).  

With respect to claim 4, The bioptic reader assembly of claim 1, wherein the video upgrade module is positioned between the housing of the bioptic barcode reader and the support structure and is secured to the support structure (claim 4 of the patent).  

With respect to claim 5, The bioptic reader assembly of claim 1, wherein the camera is a 2 megapixel color camera (claim 5 of the patent).
  
With respect to claim 6, The bioptic reader assembly of claim 1, wherein the camera is the only camera in the bioptic barcode reader and the camera is configured to capture barcode images for decoding and configured to capture images for video processing by the video upgrade module (claim 6 of the patent).

With respect to claim 7, The bioptic reader assembly of claim 1, wherein the video upgrade module is configured for one or more of object recognition, video monitoring for retail loss prevention, convolutional neural network capabilities, gesture recognition, video feed capabilities, and optical character recognition (claim 7 of the patent).  

With respect to claim 8, The bioptic reader assembly of claim 1, wherein the video upgrade module is operatively connected to the bioptic barcode reader via a cable that is routed within the support structure (claim 8 of the patent).
  
With respect to claim 9, The bioptic reader assembly of claim 8, wherein the cable is routed between a sheet metal frame of the support structure and a scale support rail of the support structure (claim 9 of the patent).
  
With respect to claim 10, The bioptic reader assembly of claim 1, wherein the video upgrade module is operatively connected to the bioptic barcode reader via a cable that is routed through a recess in the housing of the bioptic barcode reader (claim 10 of the patent).
  

  
With respect to claim 12, A method of integrating a video upgrade module into a bioptic reader assembly having scale assembly and a bioptic barcode reader, the method comprising the steps of: positioning the video upgrade module within the bioptic reader assembly between the bioptic barcode reader and a support structure of the scale assembly, the video upgrade module positioned within a width of the scale assembly and within a height defined from a top surface of a platter of the scale assembly to a bottom of a housing of the bioptic barcode reader; securing the video upgrade module to the bioptic reader assembly; and operatively connecting the video upgrade module to the bioptic barcode reader (claim 12 of the patent).
  
With respect to claim 13, The method of claim 12, wherein the housing of the bioptic barcode reader defines an external pocket and the video upgrade module is positioned within the pocket and secured to the housing (claim 13 of the patent).
  
With respect to claim 14, The method of claim 13, wherein the bioptic barcode reader and the video upgrade module are inserted into the support structure of the scale assembly as a single unit (claim 14 of the patent).
  
With respect to claim 15, The method of claim 12, wherein the video upgrade module is inserted through a bottom of the support structure and secured to the support structure (claim 15 of the patent).
  
With respect to claim 16, The method of claim 12, wherein the video upgrade module is configured for one or more of object recognition, video monitoring for retail loss prevention, convolutional neural network capabilities, gesture recognition, video feed capabilities, and optical character recognition (claim 16 of the patent).
  
With respect to claim 17, The method of claim 12, wherein the video upgrade module is operatively connected to the bioptic barcode reader via a cable that is routed within the support structure (claim 17 of the patent).
  
With respect to claim 18, The method of claim 17, comprising routing the cable between a sheet metal frame of the support structure and a scale support rail of the support structure (claim 18 of the patent).
  

  
With respect to claim 20, The method of claim 12, wherein: the housing has a width that is greater than or equal to 5 inches and less than or equal to 7 inches; the lower housing portion has a height that is greater than or equal to 3 inches; and the upper housing portion has a height that is greater than or equal to 4 inches and less than or equal to 6 inches (claim 20 of the patent).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH